COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

ABATEMENT ORDER

Appellate case name: In re DCP Midstream L.P.
Appellate case number: 01-12-00878-CV
Trial court case number: 1039744
Trial court: 234th District Court of Harris County

Relator, DCP Midstream L.P., ﬁled a petition for writ of mandamus challenging Judge
Reece Rondon’s August 30, 2012 order denying relator’s Motion to Strike Intervening Plaintiffs’
Petition to Intervene. Judge Rondon is no longer the judge of the 234th District Court of Harris
County, Texas. Pursuant to Texas Rule of Appellate Procedure 7.2(b), the Court “abate[s] the

proceeding to allow the successor to reconsider the original party’s decision.” TEX. R. APP. P.
7.2(b). The petition for writ of mandamus is abated. The case is remanded to the trial court.

It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
Acting individually

Date: September 20, 2012